Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in reply to the correspondence filed on September 10, 2021 for Application 16/153,986 . In this correspondence, Applicant amended claims 1, 10, and 15. 
Claims 2, 7, 8, 11, 16 are cancelled.
Claims 1, 3-6, 9-10, 12-15, and 17-20 are pending and have been found allowable.

On December 9, 2021,  Applicant’s representative, Michael Powell, approved, by way of Examiner's amendment, amending claims 1, 4, 10, 13, 15, & 18.


Allowable Subject Matter
Claims 1, 3-6, 9-10, 12-15, and 17-20 are allowed.
Applicant’s argument’s relating to the rejection under 35 U.S.C. 101 are persuasive. 
Applicant’s argument’s relating to the rejection under 35 U.S.C. 103 are persuasive. 
EXAMINER'S AMENDMENT


An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative, Michael Powell, on December 9, 2021.

The agreed upon Examiner’s amendments are as follows:
Listing of Claims
1.	(Currently Amended) A computer-implemented method for identifying and evaluating trusted data sources for impacting risks, the method comprising:
receiving, by a processor, risk alert data comprising one or more risk alerts from one or more data sources, wherein the risk alert data comprises a real-time information feed received over a network connection; 
obtaining, by the processor, client geographical data comprising one or more locations of interest for a client, wherein each of the one or more locations of interest comprise at least one infrastructure resource for the client;
iteratively training, using a machine learning model, a classifier implementing machine learning techniques comprising one or more of: neural networks, support vector machines (SVM),  deep learning, unsupervised learning, or a hybrid of unsupervised learning and supervised learning;
extract, using the trained classifier and applying natural language processing (NLP), s 
determining one or more impactful risk events that affect one or more locations of interest for the client based on trusted risk alert data from the one or more trusted data sources and the client geographical data; 
displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations, wherein displaying the impactful risk event comprises:
generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, wherein the popularity rating is based on a number of social media followers of a data source; and
displaying the scorecard to a user;
receiving a threshold risk threshold;
generating a risk score for at least one of the one or more impactful risk
events; and
responsive to the risk score for the at least one of the one or more impactful risk events being above the threshold, initiating a work event, wherein 
2.	(Canceled)
3.	(Previously Presented) The computer-implemented method of Claim 1, wherein the one or more characteristics of the one or more data sources further comprises a reliability rating of each of the one or more data sources and a proximity of each of the one or more data sources to the impactful risk event.
4.	(Currently Amended) The computer-implemented method of Claim 1, wherein determining one or more trusted data sources and determining the one or more impactful risk events further comprises generating, by a machine learning model, a feature vector comprising a plurality of features extracted from the risk alert data and client geographical data.
5.	(Original) The computer-implemented method of Claim 4, wherein the machine learning model comprises a clustering ensemble algorithm.
6.	(Original) The computer-implemented method of Claim 1 further comprising:
filtering the risk alert data by comparing a location of each of the one or more risk alerts to the client geographical data to determine non-impacting risk alerts; and
removing non-impacting risk alerts from the risk alert data, wherein non-impacting risk alerts comprise risk alerts outside a geographical area of the client.
7.	(Canceled)
8.	(Canceled)
9.	(Original) The computer-implemented method of Claim 1, wherein the at least one of the one or more locations of interest for the client comprises a operational resource for the client; and further comprising initiating a change 
10.	(Currently Amended) A system for identifying and evaluating risks, the system comprising a processor communicative coupled to a memory, the processor configured to:
receive risk alert data comprising one or more risk alerts from one or more data sources, wherein the risk alert data comprises a real-time information feed received over a network connection; 
obtain client geographical data comprising one or more locations of interest for a client, wherein each of the one or more locations of interest comprise at least one infrastructure resource for the client;
iteratively train, using a machine learning model, a classifier implementing machine learning techniques comprising one or more of: neural networks, support vector machines (SVM),  deep learning, unsupervised learning, or a hybrid of unsupervised learning and supervised learning;
determine one or more impactful risk events that affect one or more locations of interest for the client based on the risk alert data and the client geographical data, wherein determining the one or more trusted data sources comprises parsing the real-time information feed to extract, using the trained classifier and applying natural language processing (NLP), s 
display the impactful risk event and the one or more locations, wherein displaying the impactful risk event comprises:
generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data 
displaying the scorecard to a user;
receiving a threshold risk threshold;
generating a risk score for at least one of the one or more impactful risk events; and
responsive to the risk score for the at least one of the one or more impactful risk events being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event. 
11.	(Canceled)
12.	(Previously Presented) The system of Claim 10, wherein the one or more characteristics of the one or more data sources further comprises a reliability rating of each of the one or more data sources and a proximity of each of the one or more data sources to the impactful risk event.
13.	(Currently Amended) The system of Claim 10, wherein determining the one or more impactful risk events further comprises generating, by a machine learning model, a feature vector comprising a plurality of features extracted from the risk alert data and client geographical data.
14.	(Original) The system of Claim 13, wherein the machine learning model comprises a clustering ensemble algorithm.
15.	(Currently Amended) A computer program product for identifying and evaluating risks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program 
receiving, by a processor, risk alert data comprising one or more risk alerts from one or more data sources, wherein the risk alert data comprises a real-time information feed received over a network connection; 
obtaining, by the processor, client geographical data comprising one or more locations of interest for a client, wherein each of the one or more locations of interest comprise at least one infrastructure resource for the client;
iteratively training, using a machine learning model, a classifier implementing machine learning techniques comprising one or more of: neural networks, support vector machines (SVM),  deep learning, unsupervised learning, or a hybrid of unsupervised learning and supervised learning;
determining one or more impactful risk events that affect one or more locations of interest for the client based on the risk alert data and the client geographical data, wherein determining the one or more trusted data sources comprises parsing the real-time information feed to extract, using the trained classifier and applying natural language processing (NLP), s 
displaying the impactful risk event and the one or more locations, wherein displaying the impactful risk event comprises:
generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, wherein the popularity rating is based on a number of social media followers of a data source; and

receiving a threshold risk threshold;
generating a risk score for at least one of the one or more impactful risk events; and
responsive to the risk score for the at least one of the one or more impactful risk events being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event. 
16.	(Canceled)
17.	(Previously Presented) The computer program product of Claim 15, wherein the one or more characteristics of the one or more data sources further comprises a reliability rating of each of the one or more data sources and a proximity of each of the one or more data sources to the impactful risk event.
18.	(Currently Amended) The computer program product of Claim 15, wherein determining the one or more impactful risk events further comprises generating, by a machine learning model, a feature vector comprising a plurality of features extracted from the risk alert data and client geographical data.
19.	(Original) The computer program product of Claim 18, wherein the machine learning model comprises a clustering ensemble algorithm.
20.	(Original) The computer program product of Claim 15 further comprising:
filtering the risk alert data by comparing a location of each of the one or more risk alerts to the client geographical data to determine non-impacting risk alerts; and
removing non-impacting risk alerts from the risk alert data, wherein non-impacting risk alerts comprise risk alerts outside a geographical area of the client.
REASONS FOR ALLOWANCE

Claims 1, 3-6, 9-10, 12-15, and 17-20 are allowable.

The following is an examiner’s statement of reasons for allowance:


Claim Rejections - 35 USC § 101

Applicant’s arguments relating to the rejection under 35 U.S.C. 101 are persuasive because, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards  identifying and evaluating risk alerts  and determining impactful risk events, obtained from abroad range of data sources and real-time information feeds,  and displaying the impactful events and locations, and thus, the claims are directed to certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

However, when taken as a whole, the claims are directed to patent-eligible subject matter because the claimed steps of, “ … receiving, … , risk alert data comprising one or more risk alerts from one or more data sources, wherein the risk alert data comprises a … information … received…; 
obtaining, … , client geographical data comprising one or more locations of interest for a client, wherein each of the one or more locations of interest comprise at least one infrastructure resource for the client;
….  
determining one or more trusted data sources from the one or more data sources that are most relevant to define an impact of one or more risk events from the risk alert data affecting one or more locations of interest for the client based on the risk alert data and the client geographical data, wherein determining the one or more trusted data sources comprises..  … ”.
determining one or more impactful risk events that affect one or more locations of interest for the client based on trusted risk alert data from the one or more trusted data sources and the client geographical data; 
displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations, wherein displaying the impactful risk event comprises:
generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, wherein the popularity rating is based on a number of social media followers of a data source; and
displaying the scorecard to a user;
receiving a threshold risk threshold;
generating a risk score for at least one of the one or more impactful risk
events; and
responsive to the risk score for the at least one of the one or more impactful risk events being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event. …” 
In consideration of the above additional elements beyond the recited abstract idea, individually and as an ordered combination, under prong 2 of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional elements integrate any recited abstract idea into a practical application.  The limitations apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception – See MPEP 2106. 05 ( e). Thus, the present claims, considered as a whole, are integrated into a practical application and therefore are also patent eligible under Step 2A, prong 2 because the claims integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. These considerations are set forth in the 2019 PEG, MPEP 2106.05 ( e) of the Revised Guidance.


Claim Rejections - 35 USC § 103

Regarding the prior art rejection under 35 U.S.C. 103, the prior art rejection is withdrawn based on claim amendments filed on August 09, 2021.  The cited art, alone or in combination does not teach the ordered sequence of limitations of claim 1 and similarly (claim 10 and claim 15). The closest prior art include Mohler (US 9,541,407 B1)  in view of SmarterCity (City Government and IBM Partner to Maker Rio de Janerio, 2010) and in further view of American Press Institute (Chapter 3: Newspaper subscribers vs other types of subscribers, 2017) and Baughman (US 10,289,949 B2) and Palen (A Vision for Technology-Mediated Support for Public Participation & Assistance in Mass Emergencies & Disasters, 2010); however, the combined teachings of these references do not teach the specific ordered sequence of the limitations of claim 1 (and similarly claims 10 and 15) of: 

“…  receiving, by a processor, risk alert data comprising one or more risk alerts from one or more data sources, wherein the risk alert data comprises a real-time information feed received over a network connection; 
…
determining one or more impactful risk events that affect one or more locations of interest for the client based on the risk alert data and the client geographical data, wherein determining the one or more trusted data sources comprises parsing the real-time information feed to extract, using the trained classifier and applying natural language processing (NLP), features from the real-time information feed during parsing; and
…..
generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, wherein the popularity rating is based on a number of social media followers of a data source; and
…..
responsive to the risk score for the at least one of the one or more impactful risk events being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event …”.
11
Response to Office Action Dated June 9, 2021Application No.: 16/153,986 
	Examiner cites to reference Mohler (US 9,541,407 B1)  in view of SmarterCity (City Government and IBM Partner to Maker Rio de Janerio, 2010) and in further view of American Press Institute (Chapter 3: Newspaper subscribers vs other types of subscribers, 2017) and Baughman (US 10,289,949 B2) and in further view of Palen (A Vision for Technology-Mediated Support for Public Participation & Assistance in Mass Emergencies & Disasters, 2010), however, these references do not teach the specific ordered sequence of limitations of independent claims 1, 3, 6-8, 9-10, 12, 15, 17 and 20, nor otherwise cure the deficiencies of Mohler (US 9,541,407 B1)  in view of SmarterCity (City Government and IBM Partner to Maker Rio de Janerio, 2010) and in further view of American Press Institute (Chapter 3: Newspaper subscribers vs other types of subscribers, 2017) and Baughman (US 10,289,949 B2) and in further view of Palen (A .
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623